Russell Greer
7901 South 3200 West
P.O. BOX 152                                                2020 FIV Z 1. PM 4-: 0 7
West Jordan, Utah 84088
801-895-3501                                                           i!.I..t;(0F Ted
russmark(y),gmail. com
Pro Se Litigant



                         IN THE UNITED STATES DISTRICT COURT

             MIDDLE DISTRICT OF TENNESSEE, NASHVILLE DIVISION




     Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 1 of 25 PageID #: 1
                                      NATURE OF THE ACTION

        In a world where safeguards and disclaimers are put into place at every turn for

consumers and those wishing to do business with others, there are surprisingly no safeguards or

disclaimers utilized by world famous celebrities, whose influences can be felt internationally, to

minimize or avoid potential damages. Defendant Taylor Swift happens to have such an

influence, which has resulted in a nearly four year long harm to Plaintiff Greer, which has

resulted in giving Greer post traumatic stress disorder (PTSD) and has given rise to this

Complaint.

2.      Since the inception of the American judicial system, courts and legal scholars have held

and argued that those who create misrepresentations, can be held liable for harm suffered by

third parties, when those third parties rely on information that risks their safety, physically and

monetarily. RESTATEMENT OF TORTS (2D) §§ 552 and 311.

       Celebrities and public figures can already be held liable by the Federal Trade

Commission (hereby collectively referred to as the "FTC"), per 16 CFR §255, for negligent

endorsements and for failures to warn, in regards to the endorsement of products, though, only

the FTC can bring action against celebrity endorsers in regards to products. However, there are

no restrictions precluding a private party to cite and use said federal statute as persuasive

authority for actions not based on the statute, per se. Guides Concerning the Use of

Endorsements and Testimonials in Advertising. Federal Trade Commission.

(https://www.ftc. gov/sites/defaultlfiles/attachments/press-releases/ftc-publishes-final-guides-

governing-endorsements-testimonials/091005revisedendorsementguides.pdf).

4.     This is a civil action seeking monetary damages for the negligent actions of Defendant

Taylor Alison Swift (hereby collectively referred to as "Swift" and/or "Defendant") for her

failure and breach of duty to use disclaimers in connection to her publicity stunts and intellectual

property, of which have resulted in monetary damages, emotional damages, economical damages
     Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 2 of 25 PageID #: 2
and physical damages to Plaintiff Russell G. Greer (hereby collectively referred to as "Greer"

and/or "Plaintiff"), as he relied on Swift's publicity stunts and her intellectual property.

                                             JURISDICTION

5.    The jurisdiction of this Court is based upon 28 U.S.C. § 1332, as there is complete diversity

of citizenship between the parties and the amount in controversy exceeds $75,000.00, exclusive

of interest and costs.

                         PERSONAL JURISDICTION AND VENUE


6.        Personal jurisdiction over Defendant is proper in this Court on the grounds that:

(a) Defendant transacts substantial business in the State of Tennessee; (b) Defendant owns two

homes within the State and within this Court's jurisdiction, to which she regularly lives in and

(c) Defendant's management companies (13 Management and Taylor Nation) are incorporated

within the District.

7.      Venue is proper in this District, pursuant to 28 U.S.C. § 1391.


                                               PARTIES


8.      Plaintiff Russell G. Greer resides in the State of Utah. He is 29 years old and has his

paralegal degree. He was born with a facial disability termed, "Moebious Syndrome, " which

means that he can't close his mouth and talk clearly, thus making daily life activities such as

communicating, eating, drinking and being in public difficult.

9.     Defendant Taylor Swift is an internationally famous, award winning artist, who is a year

and a half older than Russell Greer. Swift is celebrated by the media for being supposedly

compassionate and open with fans.


                                  GENERAL ALLEGATIONS

                          A. SEEING SWIFT'S REPRESENTATIONS

     Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 3 of 25 PageID #: 3

                                              D
10.    Plaintiff Greer has always wanted to get into the entertainment industry. With a disability

that limits Greer's expressions, though, it is difficult to do so, given that the business is already

competitive enough.

11.   Throughout the years, Greer saw Defendant Taylor Swift interact with fans who reached

out to her. These interactions consisted of showcasing invites to red carpet events; simple gifts,

such as gift cards and quilts, on Twitter; accepting prom and military ball invites; inviting girls,

who made paper cranes for Swift's ill mother, to a concert of hers. While the interactions varied,

they established a reoccurring theme: Taylor Swift is open to accepting gifts and life stories from

fans. She endorses such conduct. But it hasn't all been subtle: she has openly been generous and

is constantly on the look out to help others. A Timeline of Taylor Swift's Generosity. Billboard.

(2018).

(hLt s://ww4N,.google.com/amp/s/ww,billboard.coin/amp/articleslnews/8481430/timeline-ta or-

swift-generosity).

12.   Besides the fan interactions, Swift gave several interviews to promote her music, where

she expressed that certain things inspired her.

13.   In an interview to promote a movie she wrote music for, Swift states that she did the

project because the story of a man who never gave up on his dreams, "inspired" her. One Chance

— Exclusive First Look with Taylor Swift. YouTube. (2013) (https://-voutu.be/l,er9llP2Lu8lTo).

Exhibit A (shows Swift's misstatements that were broadcasted and Greer's reliance on them).

14.   In a voice over for the music video of her song, "New Romantics, " Swift says that "the

fans are the best part." New Romantics. Taylor Swift. YouTube. (2014).

(https://I outu. be/wyK7YuA1U WsU).

15.       For further influence, on a charity website that lists the charities that celebrities support,

Taylor Swift is listed as supporting several charities for those with disabilities: ALS Association,

Cancer Research Institute, Make-A-Wish Foundation. This all inspired Greer that Swift would be
      Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 4 of 25 PageID #: 4
open to his intentions as a disabled man. Taylor Swift Charity Work, Events and Causes.

Looktothestars.org. (2020). (littps://Nvw looktothestars.org/celebril5i/tUlor-swit'). EXHIBIT B.

As a side note, even charities, including the ones that Swift supports, have disclaimers. Better

Safe than Sorry: Nonprofits' use of Waivers, Releases and Disclaimers. CharityLawyer. (2013).

(https://charil lawyerblo g. com12013/02/26/better-safe-than-soii:y-nonprofits-use-of-waivers-

releases-and-disclaimers/).

16.   Many commentators, including Forbes, have suggested that Swift portrays the All-

American Girl, championing the images of others to enrich her career. Is Taylor Swift Profiting

Off The LGBT Community? Yes, But She's Helping As Well. Forbes. (2019). EXHIBIT C.

                     B. RELIANCE UPON SWIFT'S ENDORSEMENTS

17. Seeing these interactions and seeing her spoken words, inspired and influenced Greer to

reach out to Swift. Swift's conduct created misrepresentations because she apparently didn't

mean what she endorsed or conveyed. Misrepresentations can be more than words — they can

include "conduct not in accordance with the truth," which includes opinions, with no privity of

contract required. RESTATEMENT (SECOND) of TORTS § 525. (1977).

18.   Greer spent years conjuring up a grand idea to impress her, in reliance of her actions and

spoken words, so that he could stand out. His idea was to stand out by writing a song ABOUT

Swift as an appreciation song to thank her for helping him get through life with her music. It was

an appreciation song from one musician to another. He hoped that Swift would be flattered by

his efforts, his life story. And if she was, he hoped doors could be opened. If not, he hoped for

similar favorable results like the fans mentioned above received. Some of Greer's legal

professors chided him for reaching out to Swift, as they thought it unprofessional and

nonsensical.

19. Greer hired an online production company to produce the song he wrote about Swift, "I Get

You, Taylor Swift.". He hired them because they were cheap. After the song was finished, Greer
      Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 5 of 25 PageID #: 5
was horrified by the finished product, as it sounded nothing like what he wrote. He couldn't get a

refund.

20.    During this time, Greer had moved to an apartment from renting a room in a house and he

was making 11 dollars an hour, so he didn't have the funds to redo the song. Given that the

quality of things Swift received weren't all that great, the bar was set low to impress her. Greer

just felt in his gut that it was the time to reach out to her. So Greer produced a simple video for

the song, with his brother narrating, to add more depth and ingenuity to what he was sending.

While it wasn't the best, it was far from the worst and showed genuine effort and conveyed a

message of an underdog — the same underdogs Swift said that she finds inspiring throughout the

course of her profession. Greer also had other musical works, that were better quality, he was

going to reference to if Swift questioned or was curious about his musical talent, to truly show he

was talented and that the production was bad, but it was what he could afford at the time and that

it was made with sincere intentions. But Greer was only sending Swift a gift song video about

her and nothing else.

21.    During July 2016, Greer contacted Swift's management team with his gift and a desire to

have it passed onto Taylor.

22.    Jay Schaudies, one of Taylor's managers, replied to Greer's email and stated that Swift

doesn't accept unsolicited music, which led Greer to believe that Jay thought Greer was trying to

get Swift to do a song he wrote, rather than a gift song about her.

23.    It's important to know this difference because if he was just trying to get her to do his

song and they cited unsolicited policies, Greer would have accepted that and moved on with his

life. But because he relied on Swift's misrepresentations, he invested so much time and money

into writing a song ABOUT Swift to flatter her, a GIFT to give to her, and felt it unfair that he

invested that and was not able to show her. Not only did he feel it was unfair, but he felt


      Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 6 of 25 PageID #: 6
                                              0
embarrassed that all his friends knew — and supported — his efforts of impressing Taylor and

he felt that all of that effort, just to be blown off, would be humiliating.

24. Schaudies later called and left a message on Greer's phone, again emphasizing that Swift

can't do his music, as her record label or contracts won't allow it. Schaudies never mentioned

anything about the gift, thus reinforcing his cluelessness. Greer has evidence that Schaudies

never mentioned anything about a gift, thus there was negligence with understanding what Greer

was trying to do. A transcription from the voice mail shows this. EXHIBIT D.

25. Greer was heartbroken, but also annoyed that her agents couldn't figure out what he was

trying to pass on. He saw this as negligence.

        C. SWIFT HAS ACCEPTED UNSOLICITED MUSICAL GIFTS BEFORE

26.   For clarification: Swift HAS accepted unsolicited, musical gifts and showcasings before.

Swift accepted a very cheesy compilation of her songs, sung by a singer named Todrick Hall,

who comes into play later in the general allegations. She also accepted other musical covers of

her songs. Swift was made aware of the "next Taylor Swift" girl on America's Got Talent. Greer

saw all of this, which inspired him to act. It would appear her agents never made a fuss about

these, if they do truly control what she listens to, in order to keep her from violating her contracts

that Jay spoke so endearingly about. This all matters because it shows an arbitrary policy on

Swift's part that she doesn't adhere to; it shows that the agents didn't know what he was trying

to send, if they do allow gifts, and lastly, it further creates a representation that Swift accepts

musical gifts.

27. Greer knew of no other way to get through to Swift. Whether he should have re-produced

the gift or not is a moot point since the managers didn't know it was a gift, nor did they listen to

it or watch it because in Jay's first email, he states: "this will not be forwarded or opened."

28. During this time, Swift was on the news for many frivolous lawsuits that were filed against

her. This inspired Greer that the only way he could get her attention was by bringing awareness
      Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 7 of 25 PageID #: 7
to her managers' negligence. Under the law, this is called "vicarious liability". The principal

(Swift) is responsible for the agents' conduct. With that said, he filed a small claims court

complaint in October 2016. Not to harass; not to stalk; but to bring attention to a legit claim of

negligence from her agents.

29. Again, Greer was only doing the small claims court action because he truly believed she

would see it. An article regarding "vicarious liability" stated that suing under that theory brings

the likelihood that the complaint will be resolved by the principal. Although his action was

unconventional, it was thought out and filed with good intentions. The trial was set for December

2016.

30. Realizing that Swift isn't forced to accept or do anything, Greer just at least wanted to

have the opportunity to show her, since he relied on her representation. Also, he was beginning

to be slightly harassed on Reddit, an online forum, because he had been open about flattering

Swift and so Greer didn't want the harassment to be for naught. Greer would get random

messages on his social media, with people telling him that "he's too ugly for Taylor Swift." So

Greer didn't want the embarrassment or the harassment to be for nothing, in addition to the

representations he relied on.

31. A psychological/academic theory reinforces what Greer was trying to achieve:

"Expectancy violations theory (EVT)." This theory analyzes how individuals respond to

unanticipated violations of social norms and expectations; it's a form of social disruption.

Nonverbal Expectancy Violations: Model Elaboration and Application to Immediacy Behaviors.

Communications Monographs. Issue 55. Hale, J.L. (1988). Harvard Business Review states that

this social disruption is a positive way at getting one's attention, as it causes interest. 7 Ways to

Capture Someone's Attention. Harvard Business Review. (2015). Although backed up by law,

what Greer was doing was unconventional and breaking a social norm.

                        D. RELIANCE NOT WELCOMED
     Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 8 of 25 PageID #: 8
32. A month later, Swift, through Utah lawyer Greg Skordas in a Motion, stated that Defendant

Swift was bothered by Greer, apparently not understanding what he was trying to do. Greer was

shocked. He showed his friends and verified if those words meant what they read and the friends

agreed. Greer was shattered. He honestly felt discriminated against because he had sent a video

explaining himself and the video clearly showed how Greer looks and talks.

33. Shortly before the date of the trial, Greer reached out to news outlets to carry coverage of

the lawsuit. Although Swift purportedly knew about Greer, Greer continued with the facts of the

small claims lawsuit of how her agents were negligent, but added in that by default, Swift was

liable for their conduct. He also chided Swift for not trying to understand.

                               E. HARM FROM THE RELIANCE

34. On December 8th, 2016, the news began coverage of the lawsuit, but they omitted all of

Greer's arguments or the basis of the lawsuit and rather smeared him with off-the-cuff remarks

he had made, thus making Greer look deranged and foolish.

35. The news was covered in various publications, nationally and internationally, including the

United Kingdom's, The Daily Mail. Taylor Swift Sued After Her Agents `Stonewall' Russell

Greer's Efforts to Make Music. Daily Mail. (2016) (littps://xvww.dailymail.co.uk/news/article-

4012828/tJtah-man-sues-Taylor-Swift-agents-stonewall-efforts-make-music-her.html). The title

of the headline alone proves that the news negligently and cluelessly reported on what Greer was

trying to achieve or the basis of his lawsuit. Nothing in the article talks about vicarious liability

or that Greer had created a gift song, not a song for her to do.

36. At the trial, the judge was rude, snarky and wouldn't let Greer present arguments or

evidence. He scoffed and rolled his eyes at Greer. The case was dismissed for lack of

jurisdiction, while the judge did touch on the points of negligence.

37. With more defamatory articles of the misunderstood event, the ire surrounding Greer only

increased.
     Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 9 of 25 PageID #: 9

                                                i*
38. Greer began to be harassed. It was the Christmas season when this all transpired and Greer

would have to wear a hoodie and a ski mask to avoid being recognized while looking at

Christmas lights with his sister because people would shout, "That's the guy who sued Taylor."

People would shout at Greer that he's "stupid". Because of his disability, people would conclude

that he "must be retarded too." Not only was Greer accosted in person, internet slander and

harassment began to form of him. A large troll website began to dox Greer, publishing all of his

personal information and his family's information. Some began creating fake profiles of Greer,

with one superimposing Greer's face onto a guy who is grabbing Taylor Swift's butt, thus falsely

implying that Greer sexually assaults women. Above the crude photo is a fake conversation that

never took place, which implies that Greer stalks Swift, which is also false. EXHIBIT E.

39. Greer's place of employment, a law firm, began to get bombarded with hate mail. The head

attorney and Human Resources chided Greer. People close to him began to steer away from him.

40. Defamatory wikis began to be created of Greer, stating half-truths and bald faced lies.

41. Greer had to delete social media accounts because of the harassment. In addition, trolls

created fake email accounts purporting to be Greer and began harassing his birth family, whom

he was trying to form a relationship with, after being put up for adoption as a baby. They also

created accounts of him on Reddit, pretending to be him, when he had never used Reddit during

that timeframe. That relationship is now forever ruined because of what the trolls did.

42. The day after the trial, Taylor Swift released her song, I Don't Wanna Live Forever, on

December 91h

43. The Daily Mail referred to the release as a "surprise-drop," proving that Swift knew about

Greer and was trying to cover up the incident. Taylor Swift and Zayn Malik surprise-drop new

collaboration I Don't Wanna Live Forever for the Fifty Shades Darker soundtrack.. and it

reaches number one on iTunes in just one hour. Daily Mail. 2016.


   Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 10 of 25 PageID #: 10
44. In 2017, Greer decided he would write a book about the event to try clearing his name and

share his side of the story.

45. In October of 2017, Greer was fired from his law firm, due to mounting harassment against

the firm from trolls.

46. Even after getting fired, the harassment continued, with suspicious packages being sent to

him. EXHIBIT F.

47. Greer published and released the book on Amazon in November 2017.

48. The book was entitled, Why I Sued Taylor Swift and How I Became Falsely Known as

Frivolous, Litigious and Crazy. Amazon. (2017). EXHIBIT G.

49. Unsurprisingly, like a pack of killer wasps, the trolls plagued the book with bad reviews.

Some even violated Greer's intellectual property by posting it online for others to read, causing

Greer to be deprived of money.

50. Because of the hate reviews, Greer has been unable to market the book and thus any

attempt at clearing his name or showing his intentions are ruined.

51. Shortly after getting fired, Greer got evicted from the home he was renting a room in.

EXHIBIT H (shows eviction notice and unemployment),

52. In haste to find lodgings, Greer rented a room in a duplex owned by an older lady. Greer

felt like a prisoner in that house. The lady lied about many things. She would lock the door and

Greer had no house key, so in a way, he was homeless.

53. Greer, jobless and homeless, while still receiving severance payments, would desperately

search for work.

54. Greer found a job as a paralegal with a debt collection law firm in November 2017, but after

two days of employment, they fired him because of Taylor Swift. The lawyer stated that because

Greer sued Taylor, it meant somehow that Greer would steal company data.


    Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 11 of 25 PageID #: 11
55. Greer ended up being employed washing fire fighter uniforms, for low pay, and ended up

getting fired from that job because the stress from the fallout was eating away at his emotions

and work ethic. He was depressed that he went from a professional job to a job he was only at so

that he could survive.

56. Without any car and no bus stop near the duplex, Greer had to walk a mile in the 10 degree

weather during the cold November and December winter. Sometimes, Greer felt hopeless.

57. Whenever Greer tried finding work or housing, the Taylor Swift thing always popped up.

He was denied many jobs because of Taylor Swift. While Taylor was living the good life, a man

who relied on her representations was homeless and jobless.

58. In 2017-2018, Greer was fired from 5 jobs and denied many more jobs, even though he was

perfectly qualified for the jobs, all because of Taylor. He knows the firings were because of

Taylor because he was told so or when the denial was more subtle, there would be a sudden

reversal of decision, as if they had found concerning information about him. Greer finally found

an office job at the end of 2018, even though it only paid 12 dollars an hour.

              F.    GREER'S PTSD DIAGNOSIS STEMMING FROM SWIFT

59. In July of 2019, Greer was diagnosed with post traumatic stress disorder (PTSD) stemming

from Taylor Swift. EXHIBIT I. In the diagnosis, Greer's therapist, who will be referred to as M,

as she has requested privacy, stated that she was helping Greer control his moods and help him

with his feelings towards Taylor Swift.

60. Greer's PTSD is triggered when he hears Swift's music in stores or at the gym. It's

triggered when he sees her face in articles or on magazines. To describe it in the best way

possible, it's like a light switch is being flickered on and off at a fast rate when he sees her face

or hears her music. His heart beats at a fast rate when he sees her image. He gets sick as if

somebody has punched him in the gut. His head tightens and he has had to see a neurologist.

Greer finds himself talking to himself. He has to wear headphones in the store to avoid hearing
    Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 12 of 25 PageID #: 12
her music. His PTSD has put disturbing thoughts in his head that he has confided to his

counselor about, but he does not feel comfortable including in this Complaint. He takes medicine

twice a day (lamotrigine) and at night (clonidine) to cope with his pain. He has to take melatonin

also in order for him to sleep. To be clear, it's Taylor Swift who gave him and who triggers his

PTSD, not the trolls, firings, etc. Those were just contributing factors because Taylor Swift has

been the stated reason for the chain of events and it's burnt into Greer's mind how little he felt

when he read those words that purported to be from Swift.

61. To help with his pain, Greer wrote a song about his experience and professionally produced

it. The song was featured on a few radio programs. Again, it was plagued with hate.

62. Greer decided he would try helping his PTSD by trying to get closure by reaching out to

Swift, so she could know how much everything hurt, and hopefully, try to move on. Greer

explained to his therapist what he was trying to do and she agreed it could be a good way to get

thoughts off his chest by telling Swift personally.

63. Greer hired a publicist (an Alvin of New York who owns a mid-level public relations firm)

he found on Upwork.com, a site where you can hire professional freelancers, who had a

connection who is close friends with Taylor: Toderick Hall.

64. In December of 2019, the song and a video detailing his pain was passed on to Toderick,

who then passed it onto Taylor.

65. A week later, a Mr. Jackson with Viacom (full names not given) wrote a Cease and Desist

letter on behalf of Swift, telling Greer to stop reaching out to her. The letter fractured Greer's

relationship with Alvin, with Alvin saying, "Thanks a lot. You just ruined any chance I had of

ever working with Taylor Swift." It also soured Alvin's relationship with Toderick's

management. Needless to say, the further rejection hurt Greer.

66.   Greer gave so much and lost so much because he relied on Swift's representations, which

led to developing PTSD. The pain that she continues to help others and continues to give
    Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 13 of 25 PageID #: 13
misleading statements does not help his mental state. The pain is worsened when she is

celebrated by the media and is flanked with awards. Time Persons of the Year do not act as Swift

has acted. Everybody seems to think she's perfect and Greer has been shamed into silence from

sharing his allegations and pain. With filing this Complaint, Greer has been called "crazy,"

despite doing thorough research.

67. Further, the harassment and the stigma still follows Greer. People will comment and say,

"don't sue me," mocking the Swift ordeal. Or when Greer has tried moving on, Taylor Swift

always seems to find a way back to haunt Greer. For instance, Greer has advocated for the

legalization of certain things not related to this Complaint, and the reporter, who interviewed

Greer, included in her article, Greer's connection to Taylor Swift and the reporter questioned that

Greer might be a misogynist because of the incident with Taylor, practically defaming him.

When Greer confronted the reporter about her article, she stated it was information that was

needed to be shared. Greer is unsure how suing for vicarious liability equates to how he views

women. Similarly with this complaint, suing a female public figure for failing to warn does not

mean he is sexist.EXHIBIT J.

68.     Greer believes this all could have been avoided had Swift used disclaimers in her publicity

stunts and interviews and cautioned that her views were not sweeping advances or subtle

invitations. It's a simple "but for" analysis. But for Taylor's use of a disclaimer, this entire mess

could have been avoided, as Swift created the situation that led to the intentional acts of trolls,

libelous articles, etc.

69.     Finding out that Swift didn't mean what she implied or stated, and that she was bothered

by good intentions, dealt an emotional blow to Greer that crippled him emotionally and gave him

PTSD.

70.     A simple disclaimer would have grounded Greer and not caused him to go to extremes to

get her to see his plight, such as going onto international news to try to show her managers'
      Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 14 of 25 PageID #: 14

                                              M
negligence. And if she had utilized a disclaimer and he still went through with everything, it

would be on him to accept the outcome.

71.   Greer files this Complaint before the statute of limitations, pertaining to injuries to the

person, expires on his one year PTSD diagnosis date: July 16th. Tennessee Code 28-3-104(a)(A).


                                             COUNT

                                   Neelizence - Failure to Warn

72.         Russell Greer realleges each and every allegation in paragraphs 1 through 71 as fully

set forth herein. Further, all claims set forth are derived from previous tort law framework.

73.         Long standing case law holds that in certain "circumstances" and with higher

responsibility, based upon the risk of harm, there is a duty to warn. Marine Terminals v.

Burnside Shipping Co., 394 U.S. 404, 415 (1969) (holding that there is a duty of care "under the

circumstances").

74.          Realizing that Complaints must comply with the "short and plain statement" rule of

FRCP 8(a)(2), several persuasive factors must be presented to establish the elements of this

Count, which will be laid out as concisely as possible in order to fully state a claim for which

relief can be granted and to show that this suit isn't frivolous. Washington v. Grace, 353 F. App'x

678, 680 (3d Cir. 2009) (held that an 80 page Complaint didn't violate Rule 8) Truthfully, the

actual Complaint is only 24 pages. The Complaint's additional length is due to the attached

exhibits.

75.     Swift, as a public figure and an internationally, famous celebrity, has a right to publicity,

which allows her to sway, entice, captivate, promote and make a profit off of her name, image

and works. Memphis Development Foundation v. Factors Etc., Inc., 616 F.2d 956 (61h Cir. 1980)

76.    As an owner of her intellectual property, though, Swift's rights do not go unchecked.

Property owners who own real property are liable for failing to warn of "hidden or latent

dangers" to invitees, licensees and trespassers. Blair v. Campbell, 924 S.W.2d 75 (TN 1996).
   Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 15 of 25 PageID #: 15
This preexisting property law can extend to intellectual property owners. Memphis Development,

which the 61Circuit reviewed a case of the right of publicity of Elvis to be had by his kin after

his death, based on the "treatment of similar rights". Id at 960. Therefore, "similar rights" can

also include similar liabilities and duties that real property owners hold and extend to intellectual

property owners and celebrity influencers.

77.     Further, it is codified in U.S. law that public figures and endorsers who fail to warn and

misrepresent with the products that they endorse, can be held liable. 16 C.F.R. 255. ](a), coupled

with 16 C.F.R. 255.5(b), which says that the use of a disclaimer (or warning) could prevent FTC

civil action. And though the FTC Guides lack the force of law, they can be used in deference

since they have the power to persuade. United States v. Mead Corp., 533 U.S. 218, 234-35, 121

S. Ct. 2164, 150 L. Ed 2d 292 (2001). They create public policy.

78.     Lastly, no privity of contract is needed to establish liability. Hanberry v. Hearst Corp.,

276 Cal. App. 2d 680, 81 Cal. Rptr. 519 (1969) (Court held that the magazine was liable to third

parties, based on public policy). Additionally, Tennessee Code 29-34-104 states: "In all causes

of action for personal injury... privity shall not be a requirement to maintain such action."

                                             A. DUTY

79.    With all tort law framework laid out, Defendant Taylor Swift owed a duty to Plaintiff to

have disclaimers that her publicity stunts to further her career were not sweeping advances;

disclaimers not just to him, but to all consumers of her music; to those who follow her on her

social media and who rely on her representations, publicity and intellectual property: foreseeable,

readily identifiable third parties. And although she should have used disclaimers broadly, Greer

is only arguing this case as applied to him and the damages he has sustained.

80.    Swift owes this duty because she is a prominent public figure and she should have known

that her conduct created a risk of harm to identifiable third parties by them relying on her

representations and endorsements. The risk is created by her failing to warn that her publicity
    Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 16 of 25 PageID #: 16
stunts and endorsements are not sweeping advances, nor is there a disclaimer of any guarantee of

equal recognition or receiving any endorsements or receiving charitable donations from Swift.

81. This duty can easily be found with a property law type failure to warn analysis, as Swift

owns her image and publicity, or a duty analysis based on public policy by relying on FTC

guides and case law concerning public figures using caution with their actions. Satterfield v.

Breeding Insulation Co., 266 S.W.3d 347, 355 (Tenn. 2008) (Duty is owed to strangers when

conduct creates risk).

82. Denying that Swift owes a duty is essentially saying that she does not have an international

influence, which is false, as she has used her name and star power to influence voters and

Congress. Trump's White House dismisses Taylor Swift's VMA plea, calls the Equality Act

poison'. Los Angeles Times. (2019).

(hops:/hvw`v.goole.cam/amp/s/www.latimes. com/entertairunent-arts/music/story/2019-08-

27/trump-tylor-swift-equality-act-vmas%3f arnp=true).




83. Swift breached her duty by failing to warn that her words, conduct and endorsements were

exclusive for the cause she was endorsing to enrich her career. She breached her duty by failing

to utilize some clear disclaimer that her actions were not sweeping advances.

84.    Public policy dictates that Swift should have utilized disclaimers. The supporting public

policy for this claim are federal statutes governing public figure endorsements and an abundance

of case law imposing duties to third parties. Even opinions and personal beliefs held by public

figures are scrutinized under public policy. Kennedy v. Bremerton School District (91h Cir. 2017)

(the circuit ruled that the football coach acted as a public employee and praying on the field was

not protected).


      Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 17 of 25 PageID #: 17
85. Thus, it is appropriate for this complaint to be filed against Swift, as the harm can be traced

back to her failure to warn. "The nature of the tortfeasor's [Swift] breach is that [she] created the

risk of the second tortfeasor's [trolls, defamation, etc.] [intentional] act." Turner v. Jordan (TN

Supreme Court 1997).

86. Plaintiff has gone to the police about the trolls, but the Communications Decency Act

protects websites from third party conduct, even though the site owner is actively involved.

Plaintiff has gone to his Senators to change the laws and his pleas fall on deaf ears. Greer tried

suing the site owner for IP infringement, but after consulting with an attorney, the conclusion

was that the site owner has no assets, so it would make the entire litigation process meaningless

and costly for no reason. So this Complaint is against Swift, who created the risk, as explained in

the case law, and who inflicted upon him PTSD, as she failed to warn.

87.    Swift's breach of duty is further supported by RESTATEMENT OF TORTS (213) §§ 552

and 311, which both find liability for information negligently supplied for the guidance of others

through the course of one's profession that causes harm.

88.     She negligently supplied information to further her own interests with her words and

actions to her fans and consumers, by touting their gifts and praising them and supposedly

fighting for minorities, that guided Greer to do as previously explained, and she failed to warn.

Actions are just as strong as words and can create an endorsement.

89.    Greer isn't saying that Swift doesn't have a choice to choose which charities she gives to

or which projects or people she endorses, Plaintiff is clearly stating that when she makes such

endorsements to further her career, she use a disclaimer or some other warning that would have

averted the losses that Greer has suffered. No common knowledge can be found in terms of if

Swift meant for her publicity to be sweeping advances or not. If he did, he wouldn't have

undertook what he went through. In terms of common sense, all arguments point to disclaimers,

as she made them to further her career. Amendola v. R.J. Reynolds Tobacco Co. (61h Cir. 1999)

      Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 18 of 25 PageID #: 18

                                           ~-1
(A smoker couldn't recover for damages because of common knowledge with cigarette warning

labels).



90. The harm can be traced to Swift, as explained with the Turner case: she created the risk

with her breach of duty. The defamatory articles stem back to Swift and the trolls cite Swift as

one of the reasons for harassing Greer. Swift should have known that by negligently and

carelessly making such misrepresentations, she would be risking the safety of those who wanted

that same recognition. She risked Greer's safety by creating a situation that put him in the

crosshairs of trolls who have made him physically and mentally fear for his life; such mental

trauma has resulted in physical ailments with his PTSD. Mental and physical ailments stemming

from giving his all to impress somebody he cared about, only to be left in the mud by her.

91.     Undoubtedly, Swift is aware of cyber bullying because she wrote a song about how "haters

gonna hate, hate, hate" in her song, "Shake It Off. " But sometimes, haters don't just hate or say

mean things. In Greer's case, they have ruined him: reputationally, emotionally, economically.

Swift should have known that surely such representations would cause trauma and chaos.

92.     Swift also risked Greer's mental safety by making such representations and then the shock

and blow of discovering that such determination wasn't welcomed by her is one of the reasons

Greer has PTSD. The second rejection solidified the first, if there was any doubt of mind. And

the harassment only made it worse.

93.     Indeed, "But For" Taylor Swift's lack of implementing disclaimers, Greer, a foreseeable

third parry, wouldn't have "gone to extremes", so to speak, to get Swift to see his efforts, such as

initiating suit for the conduct of her agents because he truly believed that if she saw his efforts,

that she would have been inspired, as Greer embodies everything Swift advocates for. Greer

wouldn't have tried relying on an academic theory if there was no endorsement that such a

theory-based action would be welcomed or noticed or understood. However, it wouldn't have
      Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 19 of 25 PageID #: 19
mattered if he instead did a more low-key approach and did a video on YouTube to get it to trend

and the same results happened because either scenario: he relied on her representation and gets

harmed.

94.       For the record, Greer, in a way to try getting over his Taylor Swift pain, reached out to

other celebrities he admired, doing gifts that were frankly much better than the Swift gift, and he

never sued or did anything outlandish for those celebrities to notice him because no

representation of helping others or commercially saying they like underdogs was ever given for

Greer to rely upon, and so Greer took the risk of investing and didn't feel his investments were

worth fighting for because there was no reliance or given representations like the ones Swift

gave. And for all he knows, the Swift incident could have scared the others off, which is not a

presumption because Greer had been talking to a publicist for a major celebrity and then the

publicist vanished. The fact that Greer has not sued any of those celebrities should solidify his

reliance arguments as sincere, and therefore, reliance establishes causation.

95.      Public Figures already do use disclaimers with their social media. On Twitter, Instagram

and Facebook, public figures can request to have a blue verification check mark next to their

name, so that it shows it's their real account, which protects them from fraud liability, since

scammers like to pose as celebrities. Celebrity Impostor Scams.                   AARP. (2019)

(https://www.aarp.or /money/scams-fraud/info-2019/fake-celebrity hynl). EXHIBIT K. An

additional disclaimer with publicity stunts and social endorsements, whether it be a similar

symbol or an advisory, would not be a burden to be implemented.

96.     The conclusion with causation is that we admit this event was foreseeable or we admit

that Taylor Swift is clueless about her star power. Both conclusions can't co-exist.

                                       D. DAMAGES

97.     With Swift's breach of duty to have disclaimers with her publicity stunts and intellectual

property, and with the causation linking to that breach of duty, Greer has incurred physical,
      Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 20 of 25 PageID #: 20
                                             11
emotional, economical and monetary damages. Greer's day to day life is difficult with PTSD. It

is hard for him to focus or to live a carefree life without encountering Swift's image or hearing

her music in public places. His head tightened and he has to lie down often to get it to subside.

Despite working with a counselor, Greer has been unable to work through his PTSD or bitter

feelings towards Swift. Greer's trauma will be with him for the rest of his life. Compiling this

Complaint has been difficult, as he has had to encounter Swift's image and research her, finding

things that enflame his PTSD.

98.    With the advent of search engines and gossip, troll sites, which Greer has been a victim of

many troll sites, Greer's online presence and reputation has been ruined, damages that will

follow him for the rest of his life, thus becoming lifelong harm. Among the first results of him on

search engines are the false news reports of him and Taylor Swift. Bloggers and commentators

have taken their own spin on the ordeal and have defamed Greer's name. Even simply making a

comment online, the demons twist his words, robbing him of the fundamental right of self-

expression. The trolls with follow where Greer interacts online and say: "Watch out! He sued

Taylor Swift for (XYZ of false information). Don't associate with him!" Greer is in constant fear

that people he does business with will find the defamation and shun or fire him.

99.     Greer has lost family relationships, friend connections and business connections because

of the trauma of Taylor Swift. His family tells him to "get over it," resulting in shouting matches

and strained relationships. Greer's friends get annoyed by his focusing on the trauma of it, when

nobody knows the pain of getting rejected by a public figure — twice — and the fallout that has

resulted from it. Greer lost a connection with his publicist because of the 2019 event with Swift.

Greer's own flesh and blood want nothing to do with him, thinking of him as deranged. To

simply say, "'get over it," is very hurtful and ignorant to what has happened.

100.     Although Greer has showed sufficiently that his Complaint has merit, to solidify his

damages, he wishes to contrast his case with other cases filed against Swift, that were blatantly

     Case to
frivolous, 3:20-cv-00436    Document
             emphasize the stark         1 of
                                 difference Filed
                                               true05/21/20  Page 21 ofv.25
                                                    damages: Gyllenhaal     PageID
                                                                          Swift,      #: 21
                                                                                 No. 3:12-1145
                                           Ti
                                           M
(M.D. Tenn. Nov. 26, 2012) (Plaintiff claimed Swift stole his credit card and gave him herpes);

Darrow v. Swift, Civil Action No. 15-12911-FDS (D. Mass. July 22, 2015) (two inmates claimed

Swift stole their idea for her album, "1989, " in the year 1989, disregarding the fact that she was

born that year); Mueller v. Swift, Civil Action No. 15-cv-1974-WJM-KLM (D. Colo. May 31,

2017) (man sued Swift after sexually assaulting her. The case got way too much media attention

over a frivolous claim); Silva v. Tas Rights Mgmt., LLC, No. 3:18-cv-688-J-34JRK (M.D. Fla.

Feb. 1, 2019) (a man, whose antics resemble John Hinckley Jr, has filed five lawsuits against

Swift for rather bizarre claims. Creepily admits to hopping the fence at Swift's mother's home).

All of those cases were frivolous. Greer 's Complaint clearly and truthfully states a claim for

relief.

101.        Based on the severity of the harm Greer has suffered and Swift's breach of duty to

warn, a jury at trial should determine the facts and determine that Swift should be found liable

for twenty-two million dollars.

102.      Plaintiff asks for twenty-two million dollars for not only compensatory damages, which

when calculating emotional damages, reputational damages, economical damages, loss of family

relationships, puts the damage amount around twenty-two million, but also because the amount

is symbolic: he was 22 when he decided he would impress Taylor Swift, and that decision,

relying on her publicity, ruined his life. Greer would ask for punitive damages, but Tennessee

law only allows punitive damages when the defendant has been reckless. Greer can only prove

negligence. Tennessee Code 29-39-104.

103.       With a fmding of damages, it would cause a change in Swift's behavior and cause her

to utilize disclaimers, which could result in the entire entertainment industry following suit. In re

Gammon, No. 01-34423, Adv. Pro. No. 01-3260 (Bankr. N.D. Ohio Jan. 5, 2002) (the "primary

purpose of damages is to cause a change in Defendant's behavior.")

                                            COUNT II
    Case 3:20-cv-00436
              NEGLIGENTDocument 1 Filed
                         INFLICTION   OF05/21/20 Page DISTRESS
                                         EMOTIONAL    22 of 25 PageID #: 22
                                      I
                                              ~6
104.          Russell Greer realleges each and every allegation in paragraphs 1 through 103

hereof as if fully set forth herein.

105.          In order to state a claim for NIED, a Plaintiff must first establish the basic

negligence claims, which Greer did so in Count I. Kilpatrick v. Bryant, 868 S.W.2d 594, 598

(Tenn. 1993).

106.         In Count I, Greer showed how Swift had a duty to warn, she breached her duty with

her omissions, the proximate cause from the breach of duty to the damages can be traced to

Swift, as her negligence created the damages he suffered from her and from others.

107.         In his damages and allegations, he provides proof that a licensed therapist diagnosed

him with PTSD. EXHIBIT I.

108.         The diagnosis satisfies the last element of NIED, as "the claimed injury or

impairment must be supported by expert medical or scientific proof." Leong v. Takasaki, 520

P.2d 758, 766-67 (Haw. 1974).

109.         Therefore, Greer has stated a claim for which relief can be granted.


                                             COUNT III

                                  DECLARATORY JUDGMENT

110.         Russell Greer realleges each and every allegation in paragraphs 1 through 109

hereof as if fully set forth herein.

111.         Pursuant to 28 U.S.C. § 2201, this Court may declare the rights and other legal

relations of any interested party seeking such declaration whether or not further relief is, or could

be, sought. Any such declaration shall have the force and effect of a final judgment or decree and

shall be reviewable as such.

112.         By reason of the foregoing, there is a present controversy between Russell Greer and

Taylor Swift for which a declaratory judgment should be entered.

113.      Russell Greer has no adequate remedy at law.
   Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 23 of 25 PageID #: 23

                                                    IN
                                         TRIAL BY JURY

114.         Russell Greer hereby requests trial by jury on all issues wherein trial by jury is

permissible.

                                     PRAYER FOR RELIEF

       WHEREFORE, Russell Greer prays for judgment against Taylor Swift as follows:

       (1)          Compensatory damages in the amount of two million dollars.

       (2)         General and special damages to be found by a jury in accordance with the

                   facts, for the jury to find up to twenty million dollars.

       (3)         An award of pre and post judgment interest;

       (4)         Russell Greer be awarded trial by jury on all issues triable by jury; and

       (5)         Such other and further relief as the Court deems just and proper.


       Respectfully submitted,



DATED: May 12th, 2020


                                               Respectfully submitted,




                                              Russell Greer
                                              Pro Se Litigant
                                              /rgreer/




   Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 24 of 25 PageID #: 24
                                                 '-J3
  EN                                                                                                                                                            1
                                                                        RAISIN IG:SLR     -       214-4590           SHIP DATE: IBNAY20
       v J                                                              RUSSELL GODi'REY~ GAEER
                                                                                      E GREER                        ACTWGT: 0.85 LB
                                                                                                                     CPL: 6980522        "°
                                      I ry                              689 VINE STREET
               Extreme)
                                   Y Ur gent
                                        t,7'                            UNITED STATES1U5
                                                                                                                                  CARD
                                                                                                                     BILL CREDIT CARD            JI             ,

                                                                      TO
       i4.
                                                                           US DISTRICT COURT
       X                                                                   801 BROADWAY                                                          e;
                                                                           ROOM 800
       W
              for FedEx Express° Shipments Only                     NASHVILLE TN 37203
                                                                 9991 BOB-9999                          pE.:
              Contents should be compatible with the contai S"                                                 WT.                                              `
                                                              III IIIIIIIIIIIIIIIIIIIIIIIIUIIIIIIIIIIIIIIIIIIu                                                  I
              For shipping terms and conditions and our limit
              applicable FedEx Express shipping document, t                                                     (       t           FedEx             r
              Guide, or conditions of carriage.                                                                                          ,
                                                                                      I                                                                     1
                                                                                                                                                      sa
                                                     pr
              For more information on FedEx Ex ess service
                                                                                              1                                           Es
              locations, go to fedox.com, or contact your nE

              02018fedEx 155475/155476aEV3/18                                                                    THU — 21 MAY 4:30P
                                                                       oZo" 3929 7768 4931                           EXPRESS SAVER'
                                                                                                                                         37203
              See how FedEx connects the world in responsi             SH RNCA                                                  TN -Us    BNA
              environment.fedex.com. Join our efforts b,                                                                                                    j



                                                                                                                                                           I
                                                                                                                                                 I
                                                                                                                                                           I
                                                                                              -                             -                              r
                                                                                                                                                           I,
                                                                                                                                                           f
                                                                                                                                                           j




Case 3:20-cv-00436 Document 1 Filed 05/21/20 Page 25 of 25 PageID #: 25
